Citation Nr: 1630340	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) in the Army National Guard from June 2000 to August 2000 and from June 2001 to August 2001.  She also had additional periods of service in the Army National Guard from January 2000 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   The appellant presented sworn testimony at a hearing before the undersigned in April 2015.  A transcript of that hearing is of record.  

In May 2016, the appellant's representative submitted a notice withdrawing as power of attorney, which the appellant also signed.  As the appellant has not since appointed a new representative, she is considered unrepresented in this matter.

This matter was previously before the Board in July 2015, when the Board reopened and remanded the claims of entitlement to service connection for left knee, left ankle and migraine headache disorders.  As there has not been substantial compliance with the July 2015 remand directives, the appeal is again REMANDED to the AOJ.  Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the appellant if further action is required.


REMAND

There has not been substantial compliance with the July 2015 remand directives.  First, although the appellant's specific dates of ACDUTRA were verified, no specific dates of inactive duty for training (INACDUTRA) were verified.  The Board notes that the appellant's summary of retirement points is of record, but that this document does not show period of ACDUTRA or INACDUTRA.  Any periods of INACDUTRA should be verified on remand or a negative response should be provided.  
Additionally, the VA medical opinions obtained in January 2016 are inadequate.  The January 2016 VA examiner opined that the appellant's migraine headache, left ankle and left knee disorders were not related to her periods of ACDUTRA or INACDUTRA because she had one visit during service complaining of these disorders and no further treatment or complaint of headaches, left knee or left ankle symptoms until 2012.  These opinions fail to consider the medical evidence showing treatment for headaches or migraines from 2003 to the present, complaints of knee symptoms in the 2005 service treatment records (STRs) and the appellant's reports of headache, left knee and left ankle symptoms since her period of ACDUTRA in July 2001.  As such, these opinions are inadequate, and new opinions must be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate).  

Accordingly, the case is REMANDED for the following action:

1.  Verify the specific dates of the appellant's INACDUTRA service.

2.  Request that the appellant identify any recent medical treatment for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.    

3.  After completing the above development, forward the claims file to a physician for preparation of an addendum opinion addressing the etiology of the appellant's headache, left knee and left ankle disorders.  The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  No additional examination of the appellant is needed, unless the examiner determines otherwise. 

Left Knee and Left Ankle Disorders

After a review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) the appellant's left knee and left ankle disabilities: (a) the result of a July 2001 ACDUTRA overuse injury to these joints; (b) is otherwise the result of disease or injury during a verified period of ACDUTRA; or (c) is the result of injury during a verified period of INACDUTRA.  In addressing these questions, the examiner is directed to review and address the documented complaints of knee symptoms in 2005.

Headache/Migraine Disorder

After a review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the appellant's migraines are: (a) the manifestation of a July 2001 exertional injury during ACDUTRA; (b) otherwise the result of disease or injury during a verified period of ACDUTRA; or (c) the result of injury during a verified period of INACDUTRA.  In addressing these questions, the examiner is directed to review the July 2001 complaints about migraines, as well as the private medical records showing treatment for headaches or migraines from 2003 to the present.  

Instructions for All Opinions

The appellant is competent to report any readily observable symptoms and recollections about information/diagnosis given to her by contemporaneous treating clinicians.  Thus, the examiner should consider the lay reports of the appellant and her mother concerning the onset and continuation of her symptoms.  

The examiner must provide a complete rationale with consideration to the appellant's reports.  If the examiner rejects the appellant's reports, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the appellant's reports of previous injury) and must explain such a determination.   The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the appellant's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

4.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

